USCA11 Case: 21-12327      Date Filed: 02/03/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12327
                   Non-Argument Calendar
                   ____________________

JOEL D. JOHNSON,
                                              Plaintiff-Appellant,
versus
SPECIALIZED LOAN SERVICING, LLC,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 3:20-cv-00161-TCB
                   ____________________
USCA11 Case: 21-12327         Date Filed: 02/03/2022    Page: 2 of 6




2                      Opinion of the Court                 21-12327


Before ROSENBAUM, JILL PRYOR, and BRASHER, Circuit Judges.
PER CURIAM:
       Joel Johnson, proceeding pro se, appeals the dismissal of his
civil action against Specialized Loan Servicing, LLC (“SLS”), the
servicer of a loan Johnson entered into with Bank of America.
Johnson’s loan was secured by a deed on a piece of property he
owned. Johnson brought the case, in which he challenged his im-
pending property foreclosure, in state court. SLS removed it to
federal court and successfully moved to dismiss it under Rule
12(b)(6), Fed. R. Civ. P., for failure to state a claim upon which re-
lief could be granted.
       On appeal, Johnson raises two issues. First, he argues that
the district court applied an incorrect legal standard by not constru-
ing his complaint liberally and by requiring him to meet the federal
pleading standard rather than the more relaxed standard that Geor-
gia uses. Second, Johnson argues that the district court erred in
dismissing his complaint because he sufficiently stated claims upon
which relief could be granted.
                                  I.
       We review de novo a district court’s grant of a motion to
dismiss under Rule 12(b)(6) for failure to state a claim, accepting
the allegations in the complaint as true and construing them in the
light most favorable to the plaintiff. Castro v. Sec’y of Homeland
Sec., 472 F.3d 1334, 1336 (11th Cir. 2006). Federal Rule of Civil
USCA11 Case: 21-12327         Date Filed: 02/03/2022     Page: 3 of 6




21-12327                Opinion of the Court                         3

Procedure 8(a)(2) requires that a complaint provide “a short and
plain statement of the claim showing that the pleader is entitled to
relief.” In Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007),
the Supreme Court expressly replaced the “no set of facts” pleading
standard established in Conley v. Gibson, 355 U.S. 41, 47 (1957).
Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir.
2010).
       Under the Twombly standard, to survive a Rule 12(b)(6)
motion to dismiss, a plaintiff must plead “enough facts to state a
claim to relief that is plausible on its face.” Twombly, 550 U.S. at
570. “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Ashcroft v. Iq-
bal, 556 U.S. 662, 678 (2009). “Detailed factual allegations” are not
required, but the complaint must contain more than a “formulaic
recitation of the elements of a cause of action” or “naked asser-
tions” that are “devoid of further factual enhancement.” Id.
       Before we address the merits of whether the district court
erred in concluding that Johnson failed to state a claim upon which
relief could be granted, we address two preliminary arguments
Johnson makes. First, Johnson argues that the district court erred
by not liberally construing his pro se complaint. Complaints
brought pro se are “held to a less stringent standard than pleadings
drafted by attorneys and are liberally construed.” Bingham v.
Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). “[A]lthough we are
to give liberal construction to the pleadings of pro se litigants, we
USCA11 Case: 21-12327         Date Filed: 02/03/2022    Page: 4 of 6




4                      Opinion of the Court                 21-12327

nevertheless have required them to conform to procedural rules.”
Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (quotation
marks omitted). The liberal construction afforded pro se com-
plaints does not mean that we can “act as de facto counsel or re-
write an otherwise deficient pleading to sustain an action.” Bilal v.
Geo Care, LLC, 981 F.3d 903, 911 (11th Cir. 2020). The district
court acknowledged that it was required to liberally construe John-
son’s complaint. Still, Johnson’s complaint was required to adhere
to all procedural rules, including Rule 8(a)(2), Fed. R. Civ. P. And
as we explain in addressing the merits, Johnson’s complaint failed
to satisfy that requirement.
       Second, Johnson asserts that the district court should have
applied a notice-pleading standard because that is the standard that
Georgia state courts apply. But the case was removed to federal
court, and the federal pleading standard applies to cases removed
to federal court. See Fed. R. Civ. P. 81(c)(1) (providing that the
Federal Rules of Civil Procedure “apply to a civil action after it is
removed from a state court”); Bilal, 981 F.3d at 908, 911 (applying
federal standard to dismissal of removed case). The district court
applied the correct legal standard in dismissing Johnson’s com-
plaint. Because the action was removed to federal court, Johnson
was required to plead enough facts to state a claim to relief that was
plausible on its face.
                                 II.
USCA11 Case: 21-12327          Date Filed: 02/03/2022      Page: 5 of 6




21-12327                Opinion of the Court                           5

       That brings us to the merits. Johnson argues, for the first
time on appeal, that the loan documents were void because the no-
tary failed to include the date of notarization.
        We will consider an issue raised for the first time on appeal
in only five special circumstances: (1) when the issue involves a
pure question of law and refusal to consider it would result in a
miscarriage of justice, (2) when the appellant raises an objection to
an order which he had no opportunity to raise at the lower court
level, (3) when the interest of substantial justice is at stake, (4) when
proper resolution is beyond any doubt, or (5) when the issue pre-
sents significant questions of general impact or of great public con-
cern. Finnegan v. Comm’r, 926 F.3d 1261, 1271–72 (11th Cir. 2019).
None of these circumstances apply, so we do not consider John-
son’s argument about the notary’s failure to include the date of no-
tarization.
       Moreover, under Georgia law, a deed is valid between the
parties, even if it is not witnessed and attested according to statu-
tory requirements, so long as it is signed by the grantor. See
Hooten v. Goldome Credit Corp., 481 S.E.2d 550, 551 (Ga. Ct. App.
1997) (noting that a deed to secure debt was signed by the
buyor/grantor, and that “[t]his alone would constitute a valid deed
between the parties”); see also Hoover v. Mobley, 31 S.E.2d 9, 12
(Ga. Sup. Ct. 1944) (“In the absence of any witness whatever, a
deed signed by the grantor is binding between the parties
thereto.”). Johnson, the grantor, signed the deed, so his claim that
the deed was invalid because of an insufficient number of attesting
USCA11 Case: 21-12327         Date Filed: 02/03/2022      Page: 6 of 6




6                       Opinion of the Court                  21-12327

witnesses fails under Georgia law. The deed is enforceable against
Johnson.
        The district court also did not err in dismissing the rest of
Johnson’s claims. His claims regarding the loan were conclusory
and factually unsupported and, in any event, were directed at the
lender Bank of America, who is not a party to the case. Johnson’s
claim regarding the failure to provide periodic statements was sim-
ilarly directed at Bank of America, and he failed to plausibly plead
how this alleged failure would entitle him to the relief he re-
quested. On appeal, Johnson argues that the failure to provide pe-
riodic statements concealed the alleged defect in the deed (the no-
tary’s failure to include the date). But the alleged defect was appar-
ent from the face of the deed, so the failure to furnish periodic state-
ments did not conceal it. See In re Simpson, 544 B.R. 913, 920
(Bankr. N.D. Ga. 2016) (failure to include date of acknowledgment
on a deed was a patent defect). In any event, as previously dis-
cussed, the failure to include the date of notarization did not render
the deed unenforceable against Johnson under Georgia law. See
Hooten, 481 S.E.2d at 551.
       Accordingly, we affirm.
       AFFIRMED.